El Juez Asociado Señor Aldrey,
emitió la opinión del tribunal.
Se nos pide que. desestimemos la apelación interpuesta en este pleito por el demandante.
La corte inferior dictó dos sentencias en este caso, una el 27 de mayo de 1925 declarando con lugar una moción de nonsuit y sin lugar la demanda, y otra el 17 de marzo de *7211927 declarando con lngar la demanda y condenando a la demandada a pagar al demandante cierta cantidad en con-cepto de daños y perjuicios.
 El demandante en escrito de 14 de abril de 1927 dirigido al secretario y al abogado de la demandada les notificó que no estando conforme con la sentencia en cnanto a la cuantía concedida apelaba de ella en cuanto a ese ex-tremo. Y el primer motivo alegado por la apelada para solicitar la desestimación de la apelación se funda en que en ese escrito no se especifica ni se determina de cuál de las dos sentencias es que se apela.
Si bien en los escritos de apelación debe especificarse la resolución o sentencia apelada, especialmente cuando existe, más de una, sin embargo, opinamos que en este caso el es-crito de apelación contiene datos bastantes para conocer cuál es la sentencia apelada, pues habiendo rechazado la primera sentencia totalmente la pretensión del demandantey siendo la de 17 de marzo de 1927 la que manda pagarle cierta cantidad, al decir el escrito de apelación que no está-conforme con la cuantía que se le ha concedido, su apela-ción claramente se refiere a la sentencia de 17 de marzo de 1927.
Para el segundo motivo de desestimación se alegan varios defectos en la diligencia de notificación de la apela-' ción a saber: .
(a) Por no aparecer de ella, bajo el juramento, la persona que hizo la notificación.
(5) Porque no dice que se pagó el franqueo correspon-diente.
(c) Porque aunque dice que el sobre fué dirigido al' abogado Mariano Acosta Velarde, no especifica la ciudad o pueblo en que reside dicho abogado, ni el sitio, ciudad o pueblo adonde se remitió dicho sobre.
(d) Porque no expresa que los abogados de las partes residen en ciudades o pueblos distintos.
El apelante se opuso a la moción de desestimación y *722con ella acompañó nn recibo No. 2036 del administrador de correos en Arecibo, fechado el 14 de abril de 1927, de haberle sido entregado nn pliego certificado para Mariano Acosta Yelarde en San Jnan, y nna tarjeta No. 2036, fe-chada dos días despnés en San Jnan, de haber recibido Mariano Acosta Yelarde dicho pliego certificado. También presentó el apelante copia del escrito de la apelación esta-blecida en este caso por la demandada, suscrito en San Jnan para Arecibo por el abogado Mariano Acosta Yelarde. : La diligencia de notificación del escrito de apelación del demandante dice así:
“Yo, E. Martínez Avilés, bajo juramento declaro: Que con esta misma fecha y bajo sobre debidamente franqueado y certificado he depositado en la oficina de correos de Arecibo un sobre conteniendo úna copia fiel y exacta del precedente escrito de apelación dirigido al Ledo.' Mariano Acosta Yelarde, que es el abogado de la demandada tal como se desprende del récord y que entre esta ciudad y la de San Juan, P. R., existe un servicio regular y diario de correspon-dencia por correo. — Arecibo, P. R., abril 14 de 1927. — (firmado) E. Martínez Avilés.”
Según esa diligencia, despnés del juramento prestado por E. Martínez Avilés, declara “he depositado en la ofi-cina de correos” apareciendo así que fué E. Martínez Avi-lés quien depositó el pliego en el correo, por lo que no existe el defecto señalado con la letra (a).
Dice también que depositó en el correo el sobre debidamente franqueado y por tanto no es sostenible el defecto, (b). en el que se dice que no fué pagado el franqueo.
En cuanto al defecto (c) tampoco puede sostenerse, pues si bien no se dice en la expresada diligencia la ciudad o. pueblo en donde reside el abogado Mariano Acosta Yelarde,', ni el sitio, ciudad o pueblo donde se remitió el pliego, sin embargo, el apelante nos ha probado suficientemente qué dicho abogado reside en San Juan, que a esta ciudad fué remitido el pliego desde Arecibo y que le fué entregado.
Por último, aunque no se expresa que los abogados *723de las partes residan en ciudades o pueblos distintos, ya temos dicto que esto nos ta sido probado.
Cumplidos, pues, substancialmente, los requisitos exigi-.dos por los artículos 321 y 322 del Código de Enjuiciamiento Civil, no ha lugar a desestimar esta apelación.